DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 08/25/2021  in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
  Therefore, Claims 1-18 and 20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
INFORMATION DISCLOSURE STATEMENT
3.	The IDS’ filed on 08/25/2021 and 09/02/2021 have been entered.

Claim Rejections - 35 USC § 101
4.	Applicant’s amendments with respect to claim 20 is  sufficient to overcome the rejections set forth in the previous Office Action for being directed toward non-statutory subject matter. The examiner withdraws the rejections.
Allowable Subject Matter
3.	  Remaining Claims 1-18 and 20  are allowed.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination  a safety control , system , computer instructions and a method for an autonomous vehicle,  comprising, among other limitations, setting a destination and starting autonomous driving from an origin; DB1/ 121845772.16Application No. 16/719,542 self-diagnosing, by a main domain control unit (DCU), [[an]]the autonomous vehicle and transmitting inner monitoring information to a redundancy DCU in real time; checking, by the redundancy DCU, whether there is a fault in the main DCU on the basis of the self-diagnosis and the inner monitoring information; when a fault is detected in the main DCU and it is determined that an event has occurred in the autonomous driving, activating, by the redundancy DCU, a safety control function; and stopping the autonomous vehicle at a safe location for safety of the autonomous vehicle and finishing the autonomous driving, wherein the stopping of the autonomous vehicle at the safe location comprises: searching for a safe zone or a shoulder near the autonomous vehicle with support of a high definition (HD) map and rapidly preparing for a safe stop; upon determining that there is a safe zone near the autonomous vehicle, changing the destination to the safe zone, and when the autonomous vehicle arrives at the safe zone, bringing the autonomous vehicle to the safe stop; upon determining that there is no safe zone but there is a shoulder near the autonomous vehicle, changing the destination to the shoulder, and when the autonomous vehicle arrives at the shoulder, bringing the autonomous vehicle to the safe stop; and upon determining that there is neither safe zone nor shoulder near the autonomous vehicle, slowly bringing the autonomous vehicle to the safe stop in a lane with emergency lights on. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663